Citation Nr: 1502956	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-03 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to VA educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill-Active Duty (MGIB-AD)).

2.  Entitlement to VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from May 1988 to October 1990, and from January 2004 to March 2004.  Further, the record reflects she had additional service in the Navy Reserves and Army National Guard, which included a period of active duty for training (ACDUTRA) from February 2008 to June 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined the Veteran was not eligible for Chapter 33 (Post-9/11 GI Bill) or Chapter 30 (MGIB-AD) educational assistance benefits.

The Board notes that the Veteran has been found to be eligible for educational assistance benefits under Chapter 1606, Title 10, United States Code (commonly referred to as the Montgomery GI Bill-Selected Reserves (MGIB-SR)).  Therefore, the issue of entitlement to such benefits is not for consideration in the instant case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2012.  A transcript of this hearing is of record.

This case was previously before the Board in December 2012, May 2013, October 2013, and March 2014, at which time it was remanded for further development to include providing the Veteran with notification as to the criteria for educational assistance benefits under Chapters 30 and 33; and obtaining her service personnel records.  The Board finds that this and all other development directed by the prior remands have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran served less than 3 years (36 months) of active duty, and enlisted for a period of at least 3 years.

2.  The record does not reflect the Veteran was discharged in October 1990 due to service-connected disability, a medical condition which preexisted service, hardship, involuntarily for the convenience of the Government as a result of a reduction in force, or for a physical or mental condition not characterized as a disability and not the result of her own willful misconduct.

3.  The record reflects the Veteran had less than 90 days of qualifying aggregate service for the purpose of Chapter 33 educational assistance.


CONCLUSIONS OF LAW

1.  The criteria for Chapter 30 (MGIB-AD) educational assistance benefits are not met.  38 U.S.C.A. §§ 3001, 3011 (West 2014); 38 C.F.R. §§ 21.7040, 21.7042 (2014). 

2.  The criteria for Chapter 33 (Post-9/11 GI Bill) educational assistance benefits are not met.  38 U.S.C.A. § 3301 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002). 

The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031  for claims under Chapter 33, not the VCAA.  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Veteran's formal claim for educational assistance was incomplete.  Rather, as detailed below, the resolution of this case depends upon whether the Veteran's military service was such that she qualifies for Chapter 30 (MGIB-AD) and/or Chapter 33 (Post-9/11 GI Bill) educational assistance benefits.

The Board further notes that the provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821   (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004). In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  

Despite the foregoing, the Board notes the Veteran was sent correspondence which did explain the criteria necessary for the educational assistance benefits sought on appeal.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board adds that general due process considerations have been satisfied. See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of her appeal, and she has in fact done so to include her testimony at the August 2012 Board hearing.

With respect to the aforementioned August 2012 hearing, the Board acknowledges Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the appeal, informed the Veteran that the focus was whether she had qualifying service for the educational assistance benefits sought on appeal, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran's testimony and other statements of record have demonstrated that she had actual knowledge of the elements necessary to substantiate her appeal.  Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Analysis - Chapter 30 (MGIB-AD)

With regard to MGIB-AD educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code, this program provides assistance in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates or meeting certain other criteria for basic eligibility for educational assistance.  38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042. 

A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  If the obligated period of service is less than three years, however, the Veteran must serve at least two years of continuous active duty in the Armed Forces.  See 38 U.S.C.A. § 3011(a) (1) (A) (i); 38 C.F.R. § 21.7042(a) (1)- (2). 

In this case, the Veteran's active military service occurred after June 30, 1985.  However, the record also reflects that she served less than 3 years (36 months) of active duty, and enlisted for a period of at least 3 years.  The Veteran has contended that she is entitled to Chapter 30 benefits as she served more than 2 years of active service before her October 1990 discharge.  Nevertheless, as stated above, this length of service would only entitle her to Chapter 30 (MGIB-AD) educational assistance benefits if her original length of service was for 2 years, which is not the case.  Although she did have additional Reserve/National Guard service, as noted in the Introduction she has already been found entitled to MGIB-SR educational assistance based upon such service, and it would not be taken into account in determining whether she was entitled to MGIB-AD educational assistance.

The Board acknowledges that an individual who does not meet the above service requirements may be eligible for basic educational assistance when he is discharged or released from active duty for certain specified reasons.  Those reasons include when an individual is discharged or released from active duty for (1) a service-connected disability; (2) by reason of a sole survivorship discharge (as that term is defined in 10 U.S.C.A. § 1174(i) ; (3) for a medical condition which preexisted service on active duty and which VA determines is not service-connected; (4) discharge or release under 10 U.S.C.A. § 1173 (hardship discharge); (5) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty as determined by the Secretary of the military department; (6) for convenience of the Government having completed at least 20 months of continuous active duty if serving a two-year enlistment (7) involuntarily for the convenience of the Government as a result of a reduction in force.  38 U.S.C.A. § 3011(a)(1)(A)(ii) ; 38 C.F.R. § 21.7042(a)(5) . 

In this case, the record does not reflect the Veteran was discharged in October 1990 due to service-connected disability, a medical condition which preexisted service, hardship, involuntarily for the convenience of the Government as a result of a reduction in force, or for a physical or mental condition not characterized as a disability and not the result of her own willful misconduct.  The Board acknowledges that the Veteran is service-connected for posttraumatic stress disorder (PTSD).  However, her DD Form 214 lists the narrative reason for separation as "Pregnancy/Childbirth."  The Board also notes that the pertinent military regulations do not identify this as a physical or mental condition not a disability, at least for the purposes of educational assistance benefits.  None of the other exceptions appear to apply to the facts of this case.

In view of the foregoing, the Board must find that the Veteran does not have qualifying service for Chapter 30 (MGIB-AD) educational assistance benefits.

Analysis - Chapter 33

The governing law specifies that an individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3301; 38 C.F.R. § 21.9520(a)  . 

The Post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 68, 12301(a), (d), (g), 12302, 12304.  See 38 C.F.R. § 21.9505.

In this case, the Veteran did have military service subsequent to September 10, 2001.  However, it has been determined that she only has a combined total of 76 days of qualifying, aggregate service; i.e., had less than 90 days of qualifying aggregate service for the purpose of Chapter 33 educational assistance.  Moreover, there is a presumption of regularity that holds that government officials are presumed to have properly discharged their official duties. Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The record does not contain clear and convincing evidence that this calculation was incorrect.

For these reasons, the Board must find the Veteran does not have qualifying service for the purpose of Chapter 33 (Post-9/11 GI Bill) educational assistance benefits.

Conclusion

In view of the foregoing, the Board must find that the uncontested facts of this case reflect the Veteran does not satisfy the basic eligibility requirements for Chapter 30 (MGIB-AD) or Chapter 33 (Post-9/11 GI Bill) education assistance benefits.  Although the Board is sympathetic to the claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Here, the record reflects the Veteran has no legal entitlement to the benefit(s) sought on appeal.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to VA educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB-AD) is denied.

Entitlement to VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


